Case 4:19-cr-00264-SDJ-KPJ Document 109 Filed 11/26/19 Page 1 of 15 PageID #: 759



                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

  UNITED STATES OF AMERICA,                  §
                                             §
  VS.                                        §                 NO. 4:19CR264
                                             §                  Judge Jordan
  GEORGE WAGNER, III                         §

         DEFENDANT’S MOTION TO REVOKE DETENTION ORDER

        NOW COMES Defendant George Wagner, III, and hereby respectfully moves

  this Court, pursuant to 18 U.S.C. § 3145(b), to revoke the order of detention of

  Defendant George Wagner, III imposed by the Honorable Judge Christine Nowak

  on November 6, 2019, for the reasons set forth below.

                                   I.     BACKGROUND

     A. The Indictment

        Defendant Wagner, is currently charged with violating 21 U.S.C. § 846,

  conspiracy to distribute and possess with the intent to distribute a controlled substance

  (Count Two) and violating 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2, possession with

  the intent to distribute and distribution of controlled substances and aiding and

  abetting (Count Five). [Dkt. 30]. Defendant Wagner is not alleged to have been

  involved with the distribution of Alprazolam or Fentanyl which resulted in the death

  of Ryan Pearson, as alleged against Scott Perras, Ben Westin, and William Allbrook

  in Count I of the indictment. [Dkt. 30].



                                             1
Case 4:19-cr-00264-SDJ-KPJ Document 109 Filed 11/26/19 Page 2 of 15 PageID #: 760



     B. The Government’s Evidence

        Sometime after December 2018 and into the beginning of January 2019, the

  Government began investigating a string of drug transactions after a young man died

  from a fatal overdose of drugs alleged to have been supplied by Ben Westin and Scott

  Perras.

        Defendant Wagner’s detention hearing was held in conjunction with the

  detention hearings for Defendants Ben Westin (the individual alleged to have

  delivered fatal drugs to Ryan Pearson) [Dkt. 90, at 11], Frank Dockery (the former

  police detective who trained several codefendants (not Wagner) in firearms and

  assisted in the purchase and sale of controlled substances as a police officer/detective)

  [Dkt. 90, at 15], and William Allbrook (the individual alleged to transport drugs for

  the organization who had connections in Houston) [Dkt. 90, at 97].

        i.     Defendant Ben Westin

        Detective Roach testified that Pearson died at approximately 12:42 a.m. on

  December 28, 2018 allegedly from taking a pill or pills provided by Ben Westin. [Dkt.

  90, at 17]. After Westin received a phone call from Pearson’s girlfriend about what

  had occurred, Westin texted the address of Pearson’s apartment to Defendant

  Dockery. [Dkt. 90, at 17]. Roach explained that Westin’s reaching out to Dockery was

  concerning because it would serve as a way for “the organization” to obtain

  information about the ongoing investigation into Pearson’s death. [Dkt. 90, at 17].


                                             2
Case 4:19-cr-00264-SDJ-KPJ Document 109 Filed 11/26/19 Page 3 of 15 PageID #: 761



        After the fatal overdose, Westin continued to deal drugs and appeared to have

  engaged in “narcotics transactions with numerous people, not only to support his own

  apparent drug habit, but then also for financial means.” [Dkt. 90, at 20]. When the

  search warrant was executed on Westin’s residence, agents found: “two firearms; pills,

  which were later determined to be counterfeit Oxycodone pills containing Fentanyl[,]

  Alprazolam pills . . . cocaine, marijuana, some pure THC extraction, and then a large

  quantity of psilocybin mushrooms as well.” [Dkt. 90, at 21]. Roach testified that he

  believed Westin was a danger to the community because Westin was dealing Fentanyl,

  which was responsible for the loss of at least one death already.

        ii.    Defendant Frank Dockery

        With regard to Defendant Dockery, text messages revealed that he had been

  supplying Westin drugs while on the job as a Detective for the Plano Police

  Department. [Dt. 90, at 23]. Dockery’s text messages revealed that he sought to train

  Westin, Defendant Bussell, and others to qualify and obtain a license to carry a

  firearm. [Dkt. 90, at 29]. Dockery agreed to help obtain a device for preventing the

  detection of drugs in urine tests for Bussell [Dkt. 90, at 30]; and texted Bussell that he

  was “trying to figure out what [he could] come up with to help” in reference to the

  drug investigation. [Dkt. 90, at 31].

        iii.   Defendant William Allbrook




                                              3
Case 4:19-cr-00264-SDJ-KPJ Document 109 Filed 11/26/19 Page 4 of 15 PageID #: 762



        Roach testified that Defendant Allbrook was responsible for obtaining and

  delivering drugs to Bussell from a connection in Houston, Texas. [Dkt. 90, at 33-34].

  Allbrook supplied Bussell with counterfeit Adderall pills (methamphetamine) and

  Oxycodone pills containing Fentanyl. [90, at 34]. An exchange of text messages

  between Allbrook and Bussell illustrated their “business” relationship in which they

  discussed drugs being purchased with counterfeit money and their “need” for a “new

  employee” after expressing their discontent with Defendant Austin Seymour. [Dkt.

  90, at 37]. In addition to handling over $100,000 worth of drug transactions, Allbrook

  and Bussell had several meetings to discuss Pearson’s death and possibly fleeing the

  country. [Dkt. 90, at 41-42].

        iv.    Defendant George Wagner, III

        Roach testified that on July 29, 2019, Defendant Wagner received a text

  message from Defendant Bussell inquiring about whether he had any Adderall. [Dkt.

  90, at 44]. Text messages also revealed that Wagner allegedly inquired about THC

  cartridges and whether Bussell knew “Molly” (street terminology for MDMA). [Dkt.

  90, at 45]. Roach testified that Wagner had a prescription for Adderall and was only

  suspected of providing Adderall. He did not have any reason to believe Wagner was

  a source of supply to anyone for methamphetamine or any other drugs, namely,

  Fentanyl. [Dkt. 90, at 46-].




                                            4
Case 4:19-cr-00264-SDJ-KPJ Document 109 Filed 11/26/19 Page 5 of 15 PageID #: 763



     C. Defendant George Wagner, III’s Evidence

     i. Detective Roach’s Cross-Examination

        On cross-examination, Detective Roach confirmed that Wagner’s criminal

  history stemmed from youthful indiscretions at the ages of 17, 18, and 20 years old,

  making the convictions more than twenty years old. [Dkt. 90, at 57]. Wagner was

  released on parole in June 27, 2005, had no violations of his parole, and was

  discharged from parole on April 17, 2009. [Dkt. 90, at 57-59]. No weapons were

  found at Wagner’s residence or on his person, and Wagner was never violent—he was

  cooperative. [Dkt. 90, at 59].

        Roach testified that Wagner did not have a large drug total, and was believed

  only to be a source of supply for Adderall. [Dkt. 90, at 60]. Although Wagner’s text

  messages allegedly included an inquiry of obtaining “about 300” THC cartridges,

  Roach had no evidence that a large transaction of that sort ever occurred. [Dkt. 90, at

  58-59].

        Roach testified that he had no information that indicated Wagner was a source

  of Fentanyl or other counterfeit pills. [Dkt. 90, at 60]. Significantly, Roach confirmed

  that Wagner is not implicated in the death of Ryan Pearson. [Dkt. 90, at 60]. Roach

  had no information to support an inference that Wagner would flee the country, or

  fail to comply with any conditions if granted pretrial release. [Dkt. 90, 60-61]. Roach

  had no information that Wagner had any prior instances of violence for the past 14


                                             5
Case 4:19-cr-00264-SDJ-KPJ Document 109 Filed 11/26/19 Page 6 of 15 PageID #: 764



  years (i.e., since being released on parole), and agreed that had Wagner displayed any

  resistance or failure to cooperate during his arrest, he would have been notified.

     ii.      Character Letters

           Prior to presenting testimony, Wagner’s counsel presented nine character

  references, and offered to turn over Wagner’s passport upon his being granted pretrial

  release. [Dkt. 90, at 79]. The character letters were admitted as Document 71-1.

  Wagner’s mother, father, and aunt were all willing to serve as third party custodians.

           Wagner’s boss, Charles Flanigen, verified that he has known Wagner for ten

  years, and described him as a “great employee and leader to the crews that he has

  worked with” and explained that customers frequently compliment Wagner on his

  work. [Dkt. 71-1, Flanigen]. Ruben Shumake has known Wagner for over 18 years.

  Shumake attested to the fact that Wagner has helped him “many times in my life when

  I needed it,” and explained that Wagner helps others and would be capable of doing

  whatever the court required if released pending trial. [Dkt. 71-1, Shumake]. While the

  Government presented testimony from Roach that Shumake had been to prison on a

  manslaughter charge, they offered no evidence that he had engaged in any criminal

  activity since being released and discharged from his sentence.

           Criselda Montoya wrote that she has known Wagner for over 13 years and

  described him as “respectful,” “kind,” “genuine,” and “a man of his word.” [Dkt. 71-

  1 Montoya]. Caitlin Winters, described Wagner as a father figure who attended


                                             6
Case 4:19-cr-00264-SDJ-KPJ Document 109 Filed 11/26/19 Page 7 of 15 PageID #: 765



  extracurricular activities, took her to and from school events, choir, volleyball games

  and tournaments, and described him as an honest and loyal individual. [Dkt. 71-1,

  Winters]. Wagner’s late best friend’s wife, “Toby Blaine,” described him as always

  looking out for her and her girls and having a heart of gold. [Dkt. 71-1, Blaine]. Vice

  President and Partner of Musclegen Research, Nathan Wynn, wrote that he has

  known Wagner for several decades and described Wagner as “compassionate,”

  “trustworthy,” “selfless,” and “a truly exceptional man.” [Dkt. 71-1, Wynn].

            Wagner’s ex-fiance, Jennifer Lambert, described Wagner as a positive

  influence for her daughter Caitlyn and echoed Caitlyn’s description of his involvement

  in her upbringing. Lambert also attributed Wagner’s support as instrumental in

  allowing her to obtain a college degree. [Dkt. 71-1, Lambert].

            Brandi Clifton, another family member/friend, wrote about how Wagner has

  “always held down a stable job and made sure his bills were paid.” [Dkt. 71-1, Clifton]

  Lastly, Wendy Blaine described Wagner as “dependable, responsible, honest, and

  dedicated to whatever job he was working,” and is the kind of person who would never

  knowingly do anything to harm “anyone or anything.” [Dkt. 71-1, Wendy Blaine].

     iii.      George Wagner, Jr.’s Testimony

            Wagner’s father, George Wagner, Jr. (“Father”), testified that while Wagner

  was financially stable and had a credit score of over 750, specifically 763 [Dkt. 71-2],

  Wagner did not have the financial resources to flee prosecution. [Dkt. 90, at 80].


                                             7
Case 4:19-cr-00264-SDJ-KPJ Document 109 Filed 11/26/19 Page 8 of 15 PageID #: 766



  Father testified that Wagner regularly pays his bills, has a regular job, does contract

  work for others at industrial sites, and also does work for him. [Dkt. 90, 82]. Father

  explained that before and after serving his prison sentence. Wagner has always lived

  in Dallas County. [Dkt. 90, at 82]. Father also testified that Wagner’s mother lived in

  Garland, had an aunt that lived in Fort Worth, and another aunt, Vivian, who lived

  three houses away from Wagner. [Dkt. 90, at 82-83].

        Father testified that Wagner had not been arrested for anything since being

  released on parole, and had no guns or weapons. [Dkt. 90, at 83]. Father described

  Wagner as friendly, soft spoken, and amicable. He testified that when Wagner was

  required to appear for court in his previous cases (from over 20 years ago), Wagner

  always appeared as required. [Dkt. 90, at 84]. Lastly, Father testified that Wagner

  could follow any set of conditions upon release and was willing to serve as a third-party

  custodian upon Wagner’s release. [Dkt. 90, at 85]. Father also testified that Wagner’s

  mother, Terry Ryals, and aunt, Vivian Wagner, were also willing to serve as third-party

  custodians. [Dkt. 90, at 85].

     D. Closing Arguments

        In her closing argument, undersigned counsel explained that the evidence

  showed only text messages that Wagner was an alleged customer of Bussell who talked

  about giving Bussell some of his Adderall. Wagner did not have or own guns or attend

  firearms training offered by Dockery; Wagner has had steady employment; was not


                                             8
Case 4:19-cr-00264-SDJ-KPJ Document 109 Filed 11/26/19 Page 9 of 15 PageID #: 767



  linked to Oxycontin, Fentanyl, or counterfeit Adderall; did not have sufficient financial

  resources to flee prosecution; was willing to forfeit his passport (discussed earlier in

  the proceeding); has significant ties to the community because all of his family lives in

  the DFW metroplex and has lived in Dallas County his entire free life; has never failed

  to appear for court hearings; and does not possess any violent or dangerous personality

  traits since being back in the free world.

        Significantly, the Assistant US Attorney made no mention of Wagner in its

  closing argument. [Dkt 90, at 94-101].

                                     II.       ARGUMENT

        A. The Standard of Review

        The role of a district court in reviewing detention orders is as follows: “When

  the district court, pursuant to 18 U.S.C. § 3145(b), acts on a motion to revoke or

  amend a magistrate’s pretrial detention order, the court acts de novo and makes an

  independent determination of the proper pretrial detention or conditions for release.”

  United States v. Roy, No. 3:12-CR-054-L, 2012 U.S. Dist. LEXIS 48371, at *2 (N.D.

  Tex. Apr. 5, 2012) (quoting United States v. Fortna, 769 F.2d 243, 249 (5th Cir.

  1985)). Pretrial detention may be ordered only upon a finding that “no condition or

  combination of conditions will reasonably assure the appearance of the person as

  required and the safety of any person and the community.” 18 USC § 3142(e). The

  court’s finding of a lack of reasonable assurance of either (1) the defendant’s


                                                9
Case 4:19-cr-00264-SDJ-KPJ Document 109 Filed 11/26/19 Page 10 of 15 PageID #: 768



  appearance or (2) the safety of others or the community is sufficient; both are not

  required. United States v. Perez, No. 3:05=CR-186-L, 2005 U.S. Dist. LEXIS 23481,

  at *9 (Tex. N.D. Oct. 13, 2015) (citing United States v. Rueben, 974 F.2d 580, 586

  (5th Cir. 1992), cert denied, 507 U.S. 940 (1993). The court must determine a lack of

  assurance of trial presence by a preponderance of the evidence, while a determination

  of a lack of assurance of community safety must be based on clear and convincing

  evidence. Id. (citing United States v. Jackson, 845 F.2d 1262, 1264 n.3 (5th Cir. 1988)

  (citing Fortna, 769 F.2d at 251).

        B. The Rebuttable Presumption and 3142(g) Factors

        When it is alleged that a defendant has committed an offense with a maximum

  term of imprisonment of ten years or more under the Controlled Substances Act, it is

  presumed that no condition or combination of conditions will reasonably assure the

  appearance of the person as required and the safety of the community if the judicial

  officer finds probable cause to believe that the person committed an offense. See 18

  U.S.C. § 3142(e)(3). To rebut the presumption, the defendant must “produce some

  evidence that he does not present a special risk.” Fortna, 769 F.2d at 251 (citing United

  States v. Jessup, 757 F.2d 378, 384 (1st Cir. 1985)). Wagner not only presented

  evidence that he does not present a “special risk” to the community, but also presented

  evidence that his ties to the community would provide a reasonable assurance that he

  would appear for his court dates and not flee from the jurisdiction.


                                             10
Case 4:19-cr-00264-SDJ-KPJ Document 109 Filed 11/26/19 Page 11 of 15 PageID #: 769



         In determining whether there are conditions of release that will reasonably

  assure the appearance of the person as required and the safety of any other person

  and the community, the judicial officer shall take into consideration a number of

  factors as listed in 18 U.S.C. § 3142(g). Here, the evidence relating to the nature and

  circumstances of Wagner’s involvement in the offense amounted to an alleged text

  message exchange in which inquiries were made about obtaining Adderall and

  whether Bussell “knew” “Molly.” See generally Roach Testimony. Unlike Allbrook,

  Dockery, Westin, Bussell, Perras, Seymore, and Shewmake, Wagner was not alleged

  to have a customer base, make thousands of dollars or generate other income for

  drugs, or be involved n the distribution of Fentanyl or Oxycontin. When Wagner’s

  circumstances are compared in light of the nature and circumstances of the other

  defendants’ involvement, it is clear that whatever involvement Wagner is alleged to

  have had, it is nowhere near the scale of the codefendants. As a result, this factor

  weighs against finding that Wagner poses a special risk to the community and weighs

  in favor of release.

         It is hard to ignore the lack of evidence the Government used against Wagner

  during the detention hearing when compared to the other defendants. All that the

  Government had was text messages—there was no evidence that Wagner ever obtained

  the 300 THC cartridges discussed in an alleged text message, nor was Wagner found

  to have been in possession of MDMA to corroborate the inferences from Wagner’s


                                            11
Case 4:19-cr-00264-SDJ-KPJ Document 109 Filed 11/26/19 Page 12 of 15 PageID #: 770



  alleged text messages. Because the weight of the evidence against Wagner is light, this

  factor also weighs against a finding that Wagner poses a special risk to the community

  and that Wagner would not appear for any of his court hearings. As a result, this factor

  weighs in favor of release.

        While Defendant Wagner’s criminal history included 2 serious felonies, they

  occurred more than twenty-five years ago. Moreover, the fact that Wagner was

  released on parole and subsequently discharged with no violations supports a finding

  that Wagner does not pose a risk to the community if released. Moreover, the

  numerous character letters (written and provided on incredibly short notice) illustrate

  that Wagner’s prior convictions did not define the man that he became upon his

  release from prison. “Kind,” “protective,” “great employee,” “father figure,”

  “dependable,” and “honest” were among the several adjectives used to describe

  Wagner (and never used in a description of someone who is a danger to the

  community). These descriptions of Wagner’s personality and demeanor weigh against

  a finding that he poses a threat to the safety to the community. Rather, the positive

  attributes described in the character letters weigh in favor of release.

        With regard to community ties, Wagner’s are strong. His father, his mother,

  stepmother, stepdaughter, and two aunts all live in the DFW metroplex. Wagner has

  lived and worked in the DFW-area, primarily Dallas County, ever for almost 15 years.

  Thus, Wagner’s ties to the community weigh against a finding that he would not


                                             12
Case 4:19-cr-00264-SDJ-KPJ Document 109 Filed 11/26/19 Page 13 of 15 PageID #: 771



  appear for court and/or would be a threat to the safety of the community. His

  longstanding and strong ties to his family and friends living in the DFW metroplex

  weigh in favor of release.

         Additional evidence weighing against a finding that Wagner posed a threat to

  the community was that Wagner was not on probation, parole, or other release

  pending trial, sentencing appeal, or completion of sentence for another offense when

  he allegedly committed the offense(s) in the indictment. This factor weighs in favor

  of release.

         When all of the evidence pertaining to George Wagner is considered in light

  of the statutory factors and presumptions, the community would actually be better

  served to have him released pending trial.

         C. Conclusion

         When all of Wagner’s evidence is considered in light of Detective Roach’s

  testimony, Wagner has sufficiently rebutted the presumption against release. Wagner

  did not, nor was it ever alleged, that he handled Fentanyl. Wagner has long-standing

  community ties, no weapons, and steady employment. The character letters provide

  overwhelming support that Wagner would appear for court and comply with any

  conditions that may be imposed if granted release. Accordingly, it was error to find

  that Wagner failed to rebut the presumption that no condition or combination of

  conditions would reasonably assure his appearance and safety of the community.


                                           13
Case 4:19-cr-00264-SDJ-KPJ Document 109 Filed 11/26/19 Page 14 of 15 PageID #: 772



                                      III.   PRAYER

        For the reasons set forth above, Defendant Wagner PRAYS this Court will

  Revoke the Order of Detention and Order Defendant RELEASED pending trial,

  under whatever conditions this Court deems necessary.

                                                  Respectfully submitted,



                                                  _________________________
                                                  Christie M. Merchant
                                                  Texas State Bar No. 24070219
                                                  christie@merchlaw.com
                                                  MERCHANT LAW OFFICE, PLLC
                                                  17304 Preston Road, Ste. 1250
                                                  Dallas, Texas 75252
                                                  Telephone: 214-538-7393
                                                  Facsimile: 214-594-8824


                                   CERTIFICATE OF SERVICE
        This is to certify that a true and correct copy of the above and foregoing Motion
  has been served on November 22, 2019, via CM/ECF to AUSA Jay Combs.



                                                  __________________________
                                                  Christie M. Merchant

                              CERTIFICATE OF CONFERENCE
        This is to certify that undersigned counsel conferenced with AUSA Jay Combs
  about this motion by email on November 22, 2019, and the Government is
  OPPOSED.


                                                  __________________________
                                                  Christie M. Merchant

                                             14
Case 4:19-cr-00264-SDJ-KPJ Document 109 Filed 11/26/19 Page 15 of 15 PageID #: 773




                                        15
